



Exhibit 10.1


EMERSON ELECTRIC CO.
SAVINGS INVESTMENT RESTORATION PLAN II


WHEREAS, Emerson Electric Co. (“Company”) desires to adopt the Supplemental
Executive Savings Investment Restoration Plan II (“Plan”) to attract and retain
selected executives and reflect the closing of participation in the Emerson
Electric Co. Retirement Plan;
NOW, THEREFORE, the Plan is adopted, effective January 1, 2019, to read as
follows:
SECTION I
DEFINITIONS
A.    “Account” means the book entry account established for each Participant
under Section IV.
B.    “Annual Election” means the agreement entered into between a Participant
and the Company, on the form prescribed by the Company, in which the Participant
elects the amount of Compensation to be deferred and such other matters as the
Company shall determine from time to time.
C.    “Beneficiary” means the person designated to receive a death benefit under
the Plan.
D.    “Change of Control” means a change in the ownership or effective control
of a corporation or a change in the ownership of a substantial portion of the
assets of a corporation under Code Section 409A to the fullest extent allowed by
such Section and the regulations promulgated thereunder.
E.    “Code” means the Internal Revenue Code of 1986, as amended.
F.    “Committee” means the Compensation Committee of the Board of Directors of
the Company.
G.    “Company” means Emerson Electric Co., a Missouri Corporation.
H.    “Compensation” means, for any calendar year, all cash pay for such year
received by an Employee from the Employer plus amounts contributed through a
salary reduction arrangement to a qualified Plan which meets the requirements of
Section 401(k) of the Code or to a cafeteria plan which meets the requirements
of Section 125 of the Code, but excluding any reimbursed item, any payment under
any Emerson Electric Co. Incentive Shares Plan or Emerson Electric Co. Stock
Option Plan, any payment for a stock appreciation right, any payment deferred
for more than one year and any severance pay. Compensation shall include amounts
deferred by the Employee under this Plan.
I.    “Employee” means any person employed by an Employer who is not entitled to
accrue (or continue to accrue) a benefit under the Emerson Electric Co.
Retirement Plan or the Emerson Process Management Power & Water Solutions, Inc.
Pension Plan solely because of the soft freeze of such plans.
J.    “Employer” means the Company and any of its subsidiaries or affiliates
which has, with the consent of the Board of Directors of the Company, adopted
the Plan.
K.    “Employment” means employment with an Employer.
L.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
M.    “ESIP” means the Emerson Electric Co. Employee Savings Investment Plan.
N.    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.





--------------------------------------------------------------------------------





O.    “Participant” means an eligible Employee who has timely filed a
Participation Agreement and an Annual Election and for whom the Company
maintains an Account pursuant to the provisions of the Plan.
P.    “Participation Agreement” means the written document by which an eligible
Employee agrees to be subject to the terms of the Plan, designates his
Beneficiary(ies), and elects the form of payment in the event benefits become
payable due to his termination of Employment at retirement.
Q.    “Plan” means this Emerson Electric Co. Savings Investment Restoration Plan
II.
R.    “Reporting Person” means an Employee who is required to file reports with
the Securities and Exchange Commission pursuant to Section 16(a) of the Exchange
Act.
S.    “Specified Employee” means a key employee (as defined in Code Section
416(i) without regard to Code Section 416(i)(5)) determined in accordance with
the meaning of such term under Code Section 409A and the regulations promulgated
thereunder.
T.    “Total and Permanent Disability” shall have the same meaning as set forth
in the ESIP.
U.    “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, his
spouse, his beneficiary, or a dependent (as defined in Code Section 152(a)) of
the Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.
V.    “Years of Service” means the most recent consecutive full years of
Employment (commencing with the first day of an individual’s Employment and each
anniversary thereof).
SECTION II
ELIGIBILITY AND PARTICIPATION
Eligibility for participation in the Plan shall be limited each calendar year to
those Employees who have been selected by the Committee from time to time. Such
Employees may participate in the Plan by executing a Participation Agreement and
filing an Annual Election in accordance with Section III.
SECTION III
DEFERRAL OF COMPENSATION
A.    Each Participant may elect to defer up to twenty percent (20%) of his
Compensation for a calendar year.
B.    Each year a Participant may elect the amount of Compensation to be
deferred by filing an irrevocable Annual Election with the Committee no later
than the December 31 prior to the calendar year for which such Compensation
would otherwise be earned. If a Participant fails to timely file an Annual
Election, he shall be deemed to have elected not to make any deferrals for the
applicable Plan Year.
C.    Notwithstanding Paragraph B, an Employee who first becomes eligible to
participate in the Plan during a Plan Year may file an Annual Election to defer
amounts pursuant to Sections III.A within thirty (30) days after the date he
first becomes eligible to participate in the Plan but only with respect to the
Compensation relating to services to be performed subsequent to such election.
This initial Annual Election rule also applies to a Participant who stopped
participating in the Plan without receiving a distribution from the Plan either
as a result of termination of employment or transferring to a position in which
the Participant was ineligible to participate in the Plan, provided the
Participant has not been an active Participant in the Plan (or any other
nonqualified account balance plan maintained by the Company or any member of the
Company’s controlled group) for at least 24 months.





--------------------------------------------------------------------------------





SECTION IV
ESTABLISHMENT OF ACCOUNTS
A.    The Committee will establish an Account for the benefit of each
Participant. As of each payroll date, the Account of each Participant will be
credited with the amount by which the Participant elected to defer his
Compensation pursuant to Section III.
B.    If a Participant elects to defer at least five percent (5%) of his
Compensation for a calendar year under Section III.A, the Account of such
Participant will be credited, at such time as may be determined by the Company,
with an amount equal 7.5% of such Participant’s Compensation for such calendar
year, reduced by the sum of:
(i)the maximum matching amount such Participant could have received under the
ESIP for such calendar year, without regard to the actual contributions made by
such Participant under the ESIP for such calendar year; plus
(ii)any other contribution for such calendar year made by the Employer on behalf
of such Participant pursuant to Section 4.3.4 of the ESIP, as in effect on
January 1, 2019 (or any amended or successor provision thereto), which is not
described in paragraph (i).
C.    Any Participant with a balance in the Emerson Electric Co. Savings
Investment Restoration Plan on January 1, 2019 may be credited with an opening
balance credit not to exceed 5% of such Participant’s Compensation for 2018.
D.    The Account will be reduced by any payments made under Section VIII.
E.    Neither the Plan nor any Account shall hold any actual funds or assets.


SECTION V
INVESTMENT INDICES
The value of each Participant’s Account shall be measured against the underlying
investment funds of the ESIP in the proportions that the Participant’s ESIP
accounts are invested in the underlying funds of the ESIP.
SECTION VI
CREDITING OF INVESTMENT GAINS AND LOSSES
As of the end of each calendar quarter, the Committee shall credit or debit each
Participant’s Account, as the case may be, with the appropriate amount of gain
or loss assuming such Account had been invested in the underlying funds in the
ESIP in the manner set forth under Section V.
SECTION VII
VESTING
A.    A Participant shall be fully vested in the portion of his Account
attributable to amounts credited under Section IV.A. A Participant shall be
vested in the portion of his Account attributable to amounts credited under
Section IV.B pursuant to the following schedule:





--------------------------------------------------------------------------------





    Years of Service     Percent Vesting


Less than 1             0%
1             20%
2             40%
3             60%
4             80%
5            100%


B.    Notwithstanding the foregoing, the Participant shall be fully vested in
his Accounts in the event of any of the following: (i) retirement with the
approval of the Committee on or after attainment of age fifty-five (55);
(ii) death or Total and Permanent Disability of the Participant;
(iii) termination of the Plan; or (iv) a Change of Control.
C.    Subject solely to the provisions of Section VIII.D, a Participant, or such
Participant’s Beneficiary, shall be entitled to payment of the portion of his
Account attributable to any vested amount credited under Section IV.B only if
the Committee, in its sole discretion, determines that the Participant is an
executive in good standing at the time the executive terminates Employment. As a
condition precedent to any such payment under the Plan to, or on behalf of, an
Employee who becomes eligible to participate in the Plan pursuant to Section II
and who is credited with amounts under Section IV.B, the Committee shall
determine whether the Participant has retired or otherwise terminated from
Employment in good standing and shall communicate its determination to the Plan
Administrator. Such determination shall be final and conclusive.
D.    If a Participant vested in any amount credited under Section IV.B is
discharged for cause, engages in activity which results in reputational harm,
enters into competition with the Company, or interferes with the relations
between the Company and any customer, or engages in any activity that would
result in any decrease of, or loss in, sales or earnings by the Company, the
rights of such Participant to such amount, including the rights of his
Beneficiary thereto amount, will be forfeited, and any such amount that has
previously been paid to the Participant or a Beneficiary may be recovered from
such person by the Company, unless the Committee determines that such activity
is not detrimental to the best interests of the Company. However, if a
Participant ceases such activity and notifies the Committee of this action, then
the Committee may restore the Participant’s right to all or part of such amount,
and any right of a Beneficiary thereto, within 60 days of said notification,
unless the Committee in its sole discretion determines that the prior activity
has caused serious injury to the Company, which determination shall be final and
conclusive.
SECTION VIII
PAYMENT OF BENEFITS
A.    Unless otherwise provided herein, a Participant shall be paid on the
January 1 of the calendar year immediately following the calendar year in which
his termination of Employment occurs a single lump cash sum equal to the vested
portion of his Account based upon the last valuation under Section V coincident
with or immediately preceding such termination of Employment; provided, however,
that a Participant whose termination of Employment is due to his retirement
shall receive his vested Account in either a lump sum or in up to ten (10) equal
annual installments as elected by the Participant on his Participation
Agreement. Installments shall commence on January 1st of the calendar year
immediately following the calendar year in which the Participant’s





--------------------------------------------------------------------------------





retirement occurs. For purposes of this Plan only, “retirement” means
termination of employment on or after age fifty-five (55).
B.    On the date of the Participant’s death, the vested portion of the
Participant’s unpaid Account (if any), based upon the value as of the last
valuation under Section V coincident with or immediately preceding the
Participant’s death, shall be paid to his Beneficiary.
C.     Notwithstanding Section VIII.A, if the benefit becomes payable due to the
Participant’s termination of Employment (other than on account of death) and
such Participant is a Specified Employee, payment of such benefit shall be made
or commence on the first day of the seventh month immediately following the
Participant’s termination of Employment if such date is later than the date such
deferred amounts would otherwise be paid or commence to be paid.
D.    Notwithstanding the preceding, in the event of a Change of Control, all
future deferrals shall cease and each Participant shall be paid a single lump
cash sum equal to the amount credited to his Account as of the last day of the
month coincident with or immediately preceding the Change of Control. Whether a
Change of Control has occurred shall be governed by Code Section 409A and the
regulations and any guidance promulgated thereunder.
E.    Upon the request of a Participant and a showing of an Unforeseeable
Emergency, the Committee may, if it deems advisable in its sole and absolute
discretion, distribute on behalf of the Participant any portion of the
Participant’s Account, but in no event more than the amount necessary to satisfy
such emergency plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into consideration the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship) or by cessation of deferrals under this Plan. If the Participant is a
Reporting Person, such request must be made at least six (6) months after the
date of the Participant’s most recent election, with respect to any plan of the
Company, that effected a “discretionary transaction” that was an “acquisition,”
as those terms are defined in Rule 16b-3 under the Exchange Act. Any amount
which becomes payable by reason of an Unforeseeable Emergency shall be
distributed as a lump sum on the date the Committee approves the hardship
distribution and the Participant’s Account shall be reduced by the amount so
distributed and/or utilized.
F.    In all cases in which amounts are payable upon a fixed date, payment is
deemed to be made upon the fixed date if the payment is made on such date or a
later date within the same calendar year or, if later, by the 15th day of the
third calendar month following the specified date (provided the Participant is
not permitted, directly or indirectly, to designate the taxable year of
payment). In addition, a payment is treated as made upon the date specified
under the Plan if the payment is made no earlier than 30 days before the
designated payment date and the Participant is not permitted, directly or
indirectly, to designate the taxable year of payment.
G.    A Participant shall designate on his Participation Agreement one or more
Beneficiaries who shall receive the benefit payable under Section VIII.B in the
event of the Participant’s death. A Beneficiary designation may be revoked or
amended by a Participant at any time by providing written notice to the
Executive Compensation Executive of Emerson. In the event that a designated
Beneficiary predeceases the Participant, benefits shall be payable to the
deceased Participant’s estate.







--------------------------------------------------------------------------------





SECTION IX
ADMINISTRATION AND CLAIMS PROCEDURE
A.    The Committee shall have the full power, authority and discretion to
construe, interpret and administer all provisions of the Plan and a decision of
a majority of the members of the Committee shall govern.
B.    A decision of the Committee may be made by a written document signed by a
majority of the members of the Committee or by a meeting of the Committee. The
Committee may authorize any of its members to sign documents or papers on its
behalf.
C.    The Committee may appoint such agents, who need not be members of the
Committee, as it may deem necessary for the effective exercise of its duties,
and may, to the extent not inconsistent herewith, delegate to such agents any
powers and duties, both ministerial and discretionary, as the Committee may deem
expedient and appropriate.
D.    A Participant who believes that he is being denied a benefit to which he
is entitled (hereinafter referred to as “Claimant”) may file a written request
for such benefit with the Committee setting forth his claim. The request must be
addressed to: Compensation Committee, Emerson Electric Co., 8000 West
Florissant, St. Louis, Missouri 63136.
E.    Upon receipt of a claim the Committee shall advise the Claimant that a
reply will be forthcoming within ninety (90) days and shall in fact deliver such
reply in writing within such period. The Committee may, however, extend the
reply period for an additional ninety (90) days for reasonable cause. If the
claim is denied in whole or in part, the Committee will adopt a written opinion
using language calculated to be understood by the Claimant setting forth:
(i)     the specific reason or reasons for denial,
(ii)     the specific references to pertinent Plan provisions on which the
denial is based,
(iii)     a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation why such material or such
information is necessary,
(iv)     appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA, following an
adverse benefit determination on review, and
(v)    the time limits for requesting a review under Section IX.F and Section
IX.G.
F.    Within sixty (60) days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Chief
Executive Officer of the Company review the determination of the Committee. Such
request must be addressed to: Chief Executive Officer, Emerson Electric Co.,
8000 West Florissant, St. Louis, Missouri 63136. The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Chief Executive
Officer. If the Claimant does not request a review of the Committee’s
determination by the Chief Executive Officer within such sixty‑day period, he
shall be barred and estopped from challenging the Committee’s determination.
G.    Within sixty (60) days after the Chief Executive Officer’s receipt of a
request for review, the Chief Executive Officer will review the Committee’s
determination. After considering all materials presented by the Claimant, the
Chief Executive Officer will render a written opinion, written in a manner
calculated to be understood





--------------------------------------------------------------------------------





by the Claimant, setting forth the specific reasons for the decision, containing
specific references to the pertinent Plan provisions on which the decision is
based, stating that the Claimant is entitled to receive upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant to the claim, and stating that the Claimant has a right to
bring a civil action under Section 502(a) of ERISA. If special circumstances
require that the sixty‑day time period be extended, the Chief Executive Officer
will so notify the Claimant and will render the decision as soon as possible but
not later than one hundred twenty (120) days after receipt of the request for
review.
SECTION X
MISCELLANEOUS
A.    Plan Year. The Plan Year shall be the calendar year.
B.    Spendthrift. No Participant or Beneficiary shall have the right to assign,
transfer, encumber or otherwise subject to lien any of the benefits payable or
to be payable under this Plan and any attempt to do so shall be null and void.
C.    Incapacity. If, in the opinion of the Committee, a person to whom a
benefit is payable is unable to care for his affairs because of illness,
accident or any other reason, any payment due the person, unless prior claim
therefor shall have been made by a duly qualified guardian or other duly
appointed and qualified representative of such person, may be paid to some
member of the person’s family, or to some party who, in the opinion of the
Committee, has incurred expense for such person. Any such payment shall be a
payment for the account of such person and shall be a complete discharge of any
liability.
D.    Employee Rights. The Employer, in adopting this Plan, shall not be held to
create or vest in any Employee or any other person any benefits other than the
benefits specifically provided herein, or to confer upon any Employee the right
to remain in the service of the Employer.
E.    Service of Process and Plan Administrator.
(i)    The Vice President‑Law of the Company shall be the agent for service of
legal process.
(ii)    The Company shall constitute the Plan Administrator.
F.    Unfunded Plan. The Plan shall be unfunded. All payments to a Participant
(or the Participant’s Beneficiary) under the Plan shall be made from the general
assets of the Employer. The rights of any Participant to payment shall be those
of an unsecured general creditor of the Employer.
G.    Company Rights. The Company reserves the right to amend or terminate the
Plan. Each Employer may terminate its participation in the Plan at any time. In
the event the Plan is terminated, benefits shall become payable only to the
extent permissible under the regulations promulgated by the Secretary of
Treasury pursuant to Code Section 409A and in the manner set forth therein.
H.    Validity. In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.
I.    No Guarantee of Tax Consequences. While the Company has established and
maintains the Plan, the Company makes no representation, warranty, commitment or
guarantee concerning the income or other tax consequences of participation in
the Plan under federal, state or local law.
J.    Governing Law. The Plan shall be governed and construed according to the
laws of the State of Missouri.





--------------------------------------------------------------------------------





APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF EMERSON
ELECTRIC CO. ON JUNE 5, 2018.





